Confidential
 


EXHIBIT 10.40




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
TECHNOLOGY TRANSFER AGREEMENT






1



--------------------------------------------------------------------------------






TECHNOLOGY TRANSFER AGREEMENT
This TECHNOLOGY TRANSFER AGREEMENT (this “Agreement”), dated as of 20 October
2017 (the “Effective Date”), is made by and between Insmed Incorporated, a
Virginia corporation having its principal place of business at 10 Finderne
Avenue, Building 10, Bridgewater, New Jersey 08807, USA (“Client”), and Patheon
UK Limited, a company incorporated in England and Wales having its principal
place of business at Kingfisher Drive, Covingham, Swindon, SN35BZ, United
Kingdom (“Patheon”). Client and Patheon are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Client has a commercial interest in the manufacture and
commercialization of Amikacin Liposome Inhalation Suspension (ARIKAYCE®), a
sterile, aqueous liposomal suspension designed for inhalation via nebulization
which is manufactured using the Client Manufacturing Process (the “Product”);
WHEREAS, concurrently herewith, the Parties are executing a manufacturing and
supply agreement pursuant to which Patheon would be a manufacturer and supplier
of the Product; and
WHEREAS, in anticipation of the manufacturing and supply agreement and the goods
and services that Patheon will supply thereunder, the Parties desire to enter
into a binding agreement pursuant to which Patheon would undertake certain
technology transfer and construction services in order to validate Client’s
technology package and prepare Patheon’s facilities for the manufacture of the
Product;
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
The following terms will have the meanings set forth below. Unless the context
indicates otherwise, the singular will include the plural and the plural will
include the singular. Any term not defined hereunder shall have the meaning
ascribed to such term in the Manufacturing and Supply Agreement.
“Agreement” has the meaning set forth in the preamble hereto.
“Capital Expenditures” has the meaning set forth in Section 2.4(a).


2
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





“Client” has the meaning set forth in the Preamble.
“Client Indemnified Parties” has the meaning set forth in Section 7.2.
“Completion of the Tech Transfer” has the meaning set forth in Section 8.2.
“Effective Date” has the meaning set forth in the Preamble.
“Key Technical Assumptions” means the assumptions set forth in Exhibit D.
“Manufacturing and Supply Agreement” means the Manufacturing and Supply
Agreement executed by the Parties on the date hereof as described in more detail
in the Preamble.
“Manufacturing Suite” means the manufacturing suite at the Facility, whose
footprint and engineering approach shall be in substantially the form attached
as Exhibit A.
“Milestones” means the milestones in respect of the Transfer Services set forth
in Exhibit H.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Patheon” has the meaning set forth in the Preamble.
“Patheon Indemnified Parties” has the meaning set forth in Section 7.1.
“Steering Committee” has the meaning set forth in Section 2.10(d).
“Technology Transfer Fees” means the monthly fees paid by Client in
consideration for the Transfer Services, as more specifically set forth in Part
1 of Exhibit B. Technology Transfer Fees do not include Capital Expenditures,
Product Fees, Material Costs, Maintenance Costs, Disposal Costs or charges for
Bill Back Items or Additional Services.
“Term” has the meaning set forth in Section 8.1.
“Timeline” has the meaning set forth in Section 2.3.
“Transfer Services” means the services rendered under this Agreement, as
described in Section 2.1 and in the Exhibits attached to this Agreement, based
on the Key Technical Assumptions stated therein.
“Transfer Services Termination Costs” has the meaning set forth in Section
8.12(f).
ARTICLE 2    
TRANSFER SERVICES
2.1    Description of Transfer Services.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Patheon will:
(a)    provide engineering and construction services, directly or using approved
(as described in Section 2.11) Third Parties, to construct the Manufacturing
Suite in accordance with the engineering approach and the footprints set forth
in Exhibit A of this Agreement, as it may be amended;
(b)    procure and/or validate the Equipment necessary to Manufacture the
Product in accordance with Section 2.9 and perform the Transfer Services set
forth in Exhibit C in order to validate and implement the Client Manufacturing
Process for the Product in compliance with the Quality Agreement, GMP, all other
Applicable Law and the Specifications; and
(c)    register the Facility to Manufacture the Product,
(collectively, the “Transfer Services”).
2.2    Patheon will perform the Transfer Services and facilitate Client
obtaining Regulatory Approval of the Manufacturing Suite as the manufacturing,
testing, and packaging site for the Product. The Transfer Services will be
performed with the aim of ensuring that the Product is Manufactured and tested
using the Client Manufacturing Process according to the Specifications and test
methods.
2.3    Payments for Transfer Services. The Parties acknowledge and agree that
Patheon’s consideration for the Transfer Services performed hereunder is the
payment of the Technology Transfer Fees. Patheon will use its Commercially
Reasonable Efforts to complete the Transfer Services in a timely fashion in
accordance with the schedule set forth in Exhibit E (the “Timeline”). In the
event of any delays in completion of the Transfer Services, Client’s sole remedy
whether in contract, tort, equity or otherwise, shall be adjustment of the
Technology Transfer Fees (and, where relevant, any Base Fee payable pursuant to
the Manufacturing and Supply Agreement) as set out in Exhibit H, together with
the remedies expressly set forth in Section 7.5 and ARTICLE 8). The dates on
which the Technology Transfer Fees become payable as set out in Exhibit B shall
be reviewed and (if necessary, and subject to agreement) updated by the Steering
Committee within [***] of the Effective Date.
2.1    Additional Payments. In addition to the Technology Transfer Fees, Client
shall also pay:
(a)    the capital requirements and the payments associated with the Equipment,
Manufacturing Suite construction and related process and support and validation
services set forth in Part 2 of Exhibit B (the “Capital Expenditures”);






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(b)    the Material Costs of Patheon-Supplied Materials in accordance with
Section 2.2(b) of the Manufacturing and Supply Agreement, except that the
handling fee will be [***], save in respect of any Material Costs of
Patheon-Supplied Materials for use in the Manufacture of commercial Product
(i.e. after the completion of Manufacture of process validation batches), which
shall have a handling fee of [***]; and
(c)    any Maintenance Costs, Disposal Costs and any charges for Bill Back Items
or any Additional Services.
2.1    All fees and costs in this Agreement are shown in British Pounds (GBP)
but which shall be adjusted as described in Section 2.6(c) of the Manufacturing
and Supply Agreement so that all invoices from Patheon and payments from Client
to Patheon hereunder shall be in United States Dollars (USD) and will be due and
payable in accordance with ARTICLE IV of the Manufacturing and Supply Agreement
(which is incorporated herein). All invoices from Patheon to Client for Capital
Expenditures shall include all (if any) applicable invoices from vendors for the
supply, transportation, installation, and commissioning of the Equipment that
pertain to the Transfer Services invoiced by Patheon. Client acknowledges that
the amounts of Capital Expenditures set forth in Part 2 of Exhibit B are
estimates and are subject to review by the Steering Committee and agreement by
the Parties in writing once manufacturing details and process specification
requirements have been confirmed, any necessary machine trials performed and
upon receipt of formal quotations from the equipment suppliers to the extent not
already obtained as at the Effective Date.
2.2    Modifications. The Parties may modify and agree upon the definitive
engineering approach, footprint of the Manufacturing Suite, or the Timeline,
taking into account parameters such as the exact design of the space, space
classifications, code requirements, Equipment, materials, personnel, waste
stream process flows, equipment sizing and utility requirements. For example,
feasibility work and/or engineering runs may be executed prior to completion of
operational qualification, if mutually agreed upon by both parties. Any such
modifications shall be discussed by the Steering Committee but shall not take
effect until agreed in writing (including as to any consequential fees and costs
or savings relating thereto) and duly executed by the Parties, provided that the
selection and use of stability material (including the selection of materials to
be used for generation of the stability data to be used in the post approval
inspection) shall be agreed by the Parties. By way of example an alternate
non-contractual timeline that Client may choose to pursue is set out in Exhibit
E and if so the Parties shall work together to achieve this Timeline provided
that it is compliant with GMP). The alternate timeline in Exhibit E shall not
form part of this Agreement unless the Parties agree to incorporate it by a
written amendment that is executed by the Parties (such agreement not to be
unreasonably withheld).






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





2.1    Client’s Responsibilities.
(a)    To assist Patheon in its performance of the Transfer Services under this
Agreement, Client shall at its expense:
(i)
deliver to Patheon DDP Incoterms 2010 the Facility the Client Manufacturing
Equipment;

(ii)
provide Patheon with relevant information, documentation, and data relating to
(1) the Client Manufacturing Process, (2) the Equipment necessary to Manufacture
the Product in accordance with the Client Manufacturing Process, and (3) Product
safety and information, documentation, and data, including any applicable NDA
numbers, NDC codes, “CMC” sections of NDAs, validation protocols, validation
reports, method validation protocols, method validation reports, and other
documents necessary or reasonably requested by Patheon for Patheon to
Manufacture the Product, provide the Transfer Services or otherwise necessary or
appropriate for Patheon’s performance hereunder; and

(iii)
provide to Patheon Client-Supplied Materials pursuant to Section 2.13,

in each case consistent with the dates set out in the Timeline or within such
period as agreed by the Parties.
(b)    If Client is to review or approve any information, documentation, data,
or samples prepared or supplied by or on behalf of Patheon, it will do so on the
dates set out in the Timeline or within such period as agreed by the Parties.
(c)    It is understood and acknowledged by the Parties that Client will retain
ownership of the Regulatory Approval for the Product including any application
therefor, and any supplements thereto. Subject to Section 2.7(d) Client is
responsible for all submission of documents and correspondence with the FDA and
other competent Regulatory Authorities relating to the Regulatory Approval for
the Product . Client shall have the sole responsibility for the filing of the
documents with the applicable Regulatory Authorities, and to take any other
actions that may be required for the receipt of Regulatory Approval as described
in Section 3.17 of the Manufacturing and Supply Agreement, provided, however,
that Patheon shall have the right to review and comment on Client’s draft
submissions to any Regulatory Authorities to the extent they relate to the
Facility prior to Client’s issuance of the submission in accordance with
Section 2.7(f).






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(d)    Client will use Commercially Reasonable Efforts to pursue Regulatory
Approval for the Product. Patheon will use Commercially Reasonable Efforts to
support Client in relation to the same, to the extent required in order for
Patheon to Manufacture the Product at the Facility. For the avoidance of doubt
Patheon shall be responsible at its cost for all Regulatory Filings, and
obtaining and maintaining all licences, necessary for or required in connection
with the manufacture of pharmaceutical products in general at the Facility
including GMP inspections by Regulatory Authorities, including a manufacturing
authorisation issued to Patheon by the Medicines and Healthcare products
Regulatory Agency in the United Kingdom.
(e)    Client shall provide Patheon with a copy of any Regulatory Approval
relevant to this Agreement on request including any Regulatory Approval required
for the storage, receipt or distribution of the Product by Client or its
designee, to the extent reasonably required by Patheon for Regulatory Filings or
in order to satisfy its obligations under Applicable Laws.
(f)    Where documents or data generated by Patheon in relation to the Transfer
Services are to be filed by Client with any Regulatory Authority and such filing
includes data or information pertaining to a Patheon Regulatory Obligation (as
such term is defined in the Manufacturing and Supply Agreement), prior to filing
any such documents and data with the Regulatory Authority, Client shall provide
Patheon with a copy of the documents incorporating such data so as to give
Patheon the opportunity to review the accuracy of such documents as it relates
to the Patheon Regulatory Obligation in accordance with the review and comment
procedures set forth in Section 3.17 of the Manufacturing and Supply Agreement
(including the process for resolution of inaccuracies set forth in Section
3.17(f) thereto). Notwithstanding anything in Section 3.17 of the Manufacturing
and Supply Agreement to the contrary:
(i)
at least [***] prior to Client’s planned filing date with the Regulatory
Authority of any documentation which is or is equivalent to the Quality document
portion (Drug Product section) of the U.S. Investigational New Drug application,
the EU Clinical Trial application and Investigational Medicinal Product Dossier,
the Common Technical Document module 3 (Drug Product section) of the US New Drug
Application, U.S. Biological License Application, or the EU Marketing
Authorization Application, as the case may be, Client shall provide Patheon with
a copy of the Initial Draft (defined in the Manufacturing and Supply Agreement)
of such portion so as to permit Patheon to verify that the Initial Draft
accurately describes the development and validation work Patheon has performed
and the manufacturing and control processes that Patheon will perform pursuant
to this Agreement;







 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(ii)
Patheon shall provide comments regarding such Initial Draft no later than [***]
prior to the required filing date with the applicable Regulatory Authority
(including notifying Client of any identified inaccuracies);

(iii)
at least [***] prior to Client’s planned filing date with the Regulatory
Authority of the above documentation Client shall provide Patheon with a revised
copy of the Initial Draft and Patheon shall provide any further comments
regarding such Initial Draft no later than [***] prior to the required filing
date with the applicable Regulatory Authority; and

(iv)
Client shall deliver a copy of the Final Filing to Patheon at least [***] prior
to the date it is planned to be submitted to the relevant Regulatory Authority.

2.2    Patheon’s Responsibilities.
(a)    Patheon will provide to Client all data and documentation necessary to
support Client’s submissions to the FDA, or any responses to questions raised by
the FDA with respect to those Transfer Services, that are necessary for
Regulatory Approval of the Facility as the manufacturing, testing, and
bulk-packaging site for the Product.
(b)    Patheon shall at its own cost ensure that any and all necessary licenses,
registrations, and Regulatory Authority approvals have been obtained in
connection with the Facility and Equipment used in connection with the
Manufacture of the Product by Patheon. Any changes to the Transfer Services
shall be subject to the change control procedure set out in Section 2.10(b) of
the Manufacturing and Supply Agreement.
(c)    Patheon will promptly notify Client in writing and by telephone if an
authorized agent of a Regulatory Authority visits the Manufacturing Suite, or
any other location in the Facility where the Product is being manufactured,
bulk-packaged, stored or quality tested, and the procedures set forth in Section
3.6 of the Manufacturing and Supply Agreement shall apply.
(d)    Patheon shall install and validate the Equipment in compliance with the
capital requirements set forth in Exhibit B and the technical transfer process
set forth in Exhibit C.
2.3    Equipment.
(a)    Client shall be responsible for the design of all Client Manufacturing
Equipment and for the cost of procurement, installation, commissioning and
validation of all Client Manufacturing Equipment and any Patheon Manufacturing
Equipment as set out in the Capital Expenditures.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Patheon shall be responsible for the design of all Patheon Manufacturing
Equipment in collaboration with Client.
(b)    The Client Manufacturing Equipment must be supplied with appropriate
cleaning certificates and must comply with the requirements set out in Section
2.10(a)(xiii) of the Manufacturing and Supply Agreement which is incorporated
herein.
(c)    Maintenance, replacement, insurance ownership and use of the Client
Manufacturing Equipment and Patheon Manufacturing Equipment shall be governed by
Section 2.10(a) of the Manufacturing and Supply Agreement which is incorporated
herein.
(d)    With respect to all Equipment, Patheon shall provide engineering project
management and process validation, qualification support, installation and
commissioning services, in consideration for the payments set forth in Exhibit
B. After such Equipment is delivered to the Facility, Patheon shall manage the
installation, commissioning and validation activities of such Equipment.
(e)    The Parties shall provide their Commercially Reasonable Efforts to
minimize the Capital Expenditures and the costs of procurement, transportation,
installation and commissioning of the Equipment. Patheon shall provide Client
with quotes and copies of all applicable invoices from vendors, for the costs of
procurement, transportation, installation, and commissioning of the Equipment.
In order to obtain, and prior to obtaining, any payment for the Capital
Expenditures hereunder, Patheon must obtain prior written approval from Client
and provide Client with quotes and invoices, including copies of all applicable
invoices from vendor(s), for the supply, transportation, installation, and
commissioning of the Equipment.
2.4    Client On Site Representatives; Reporting of Results; Project Managers;
Steering Committee.
(a)    Client shall have the right at all times throughout the Term to have
[***] Client On Site Representatives present in that portion of the Facility
that is being constructed or used to Manufacture the Product or store Materials,
to observe the procedures and processes used to Manufacture the Product or to
perform the activities associated with the transfer of Client Manufacturing
Process hereunder as further described in Section 3.5 of the Manufacturing and
Supply Agreement and provided that Client complies with the terms set out in
Schedule E of the Manufacturing and Supply Agreement which are incorporated
herein.
(b)    Patheon will respond to Client’s inquiries regarding the status of the
Transfer Services on an ongoing basis, and Patheon will endeavor to keep Client
informed of interim results of the Transfer Services. Patheon will provide
copies of all analytical, cleaning, and process validation protocols, data
summaries, reports and all batch records, test methods, and specifications for
Client’s review, comment, and approval prior to implementation and execution.
Once such protocols, data






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





summaries, reports, records, methods, and specifications have been approved and
executed, Patheon will provide copies to Client. Patheon will provide Client
with information relating to the Equipment to be used in connection with the
Manufacture of the Product, which Equipment will be subject to Client’s review
and approval (not to be unreasonably withheld or delayed). On or before [***]
after Client’s request, Patheon will provide to Client documentation that
summarizes the implementation efforts of the Transfer Services at the Facility.
(c)    Patheon and Client will each appoint a Project Manager, who will meet as
needed to resolve any issues or problems associated with the Transfer Services.
Client’s Project Manager may be one of the Client On Site Representatives.
(d)    Within [***] of the Effective Date the Parties shall establish a steering
committee (the “Steering Committee”) as described in Exhibit G. The Steering
Committee shall have the responsibilities and authority allocated to it in
Exhibit G.  
2.5    Subcontractors. Patheon may arrange for Third Party subcontractors
(“Third Party Subcontractors”) to perform specific Transfer Services (such as
testing or analysis) under this Agreement with Client’s consent or at Client’s
request as further described in Section 3.16 of the Manufacturing and Supply
Agreement which is incorporated herein.
2.6    Intellectual Property. The Parties’ Intellectual Property rights relating
to the subject matter of this Agreement shall be governed by ARTICLE V of the
Manufacturing and Supply Agreement.
2.7    Materials. Client-Supplied Materials will be purchased by Client and
shipped to Patheon in accordance with this Section 2.13. Client shall purchase
all Client-Supplied Materials for the Transfer Services and ship such
Client-Supplied Materials to Patheon in accordance with this Section 2.13. All
shipments from Client to Patheon will be made DDP (Incoterms 2010) the Facility
unless otherwise agreed. All shipments of Client-Supplied Materials will be
accompanied by Certificate(s) of Analysis from the Material manufacturer,
confirming its compliance with the Material’s specifications and the required
documentation as specified in the Quality Agreement. Client or Client’s designee
will be the “Importer of Record”. Client-Supplied Materials will be held by
Patheon on behalf of Client as set forth in this Agreement. Title to
Client-Supplied Materials will at all times remain the property of Client or a
Client Affiliate. Any Client-Supplied Materials received by Patheon will only be
used by Patheon to perform the Manufacturing Services or the Transfer Services
or associated activities necessary to perform the Manufacturing Services or the
Transfer Services.
2.8    Compliance Audits. With the exception of “for cause” audits (e.g., audits
arising from regulatory issues or material Product conformity issues), Client
and its designated representatives shall have the right to audit once per year
all applicable non-financial records pertaining to the






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Product or Patheon’s obligations hereunder and non-financial records of Patheon
for the purpose of determining Patheon’s compliance with the obligations set
forth in this Agreement. The terms of such audit shall be as set out in Section
3.10 of the Manufacturing and Supply Agreement (which is incorporated herein)
and an audit may be performed once per year under this Agreement or the
Manufacturing and Supply Agreement but not both.
2.9    Patheon shall store, handle, and protect the Materials with a reasonable
level of care, which shall include taking all reasonable precautions to ensure
that the Materials are not subject to contamination, deterioration, destruction,
or theft. Patheon shall keep adequate records of its usage of the Materials
during the Term.
2.10    Bill Back Items. Bill Back Items will be charged to Client at Patheon’s
cost plus a [***] handling fee. Patheon shall invoice Client [***] for any Bill
Back Items used in connection with the Transfer Services during the preceding
[***] in accordance with ARTICLE IV of the Manufacturing and Supply Agreement
(which is incorporated herein). Patheon may only invoice Bill Back Items that
have been quoted to and approved in writing by an authorized person of Client in
advance. The cost of any Bill Back Items where use is shared between Client and
other clients of Patheon will be apportioned in good faith in proportion to
their use.
2.11    Additional Services. If Client is interested in having Patheon perform
Additional Services, Client will provide Patheon with a written request
containing sufficient detail to enable Patheon to provide Client with a quote
and proposal to provide such Additional Services. Patheon may only invoice for
Additional Services that have been quoted to and approved in writing by an
authorized person of Client in advance. Patheon shall invoice Client monthly for
any Additional Services performed by Patheon during the preceding month in
accordance with ARTICLE IV of the Manufacturing and Supply Agreement (which is
incorporated herein).
2.12    Storage. Patheon will provide [***] sufficient storage capacity to
support storage of the required quantity of Materials necessary for the Transfer
Services.
2.13    Shipping. Except to the extent set forth otherwise in this Agreement or
the Manufacturing and Supply Agreement, any shipment from Patheon to Client,
whether of Product, Materials or otherwise, shall be made EXW (Incoterms 2010)
the Facility unless otherwise mutually agreed. Title and risk of loss shall pass
to Client (or a designated Client Affiliate) at the time when Patheon loads the
Product onto the carrier’s vehicle for shipment at the shipping point at the
Facility. Client shall collect shipments promptly from the Facility following
notification of availability for delivery from Patheon. Any shipment from Client
to Patheon will be made DDP (Incoterms 2010) the Facility. Storage of Product
will be provided in accordance with Section 2.2(q) of the Manufacturing and
Supply Agreement.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





2.14    Payment of Technology Transfer Fees. Patheon will invoice Client monthly
in advance for the Technology Transfer Fees. All fees will be due and payable in
accordance with ARTICLE IV of the Manufacturing and Supply Agreement (which is
incorporated herein). The Technology Transfer Fees stated herein are calculated
as at the Effective Date and shall be fixed until [***]. Thereafter, starting on
[***] the Technology Transfer Fees shall be adjusted annually to reflect any
change in the UK Consumer Price Index: All Items Index published by the Office
for National Statistics (as published at www.ons.gov.uk) during the preceding
twelve (12) months (based on the average of the monthly changes over the
12-month period), provided that if the increase in the index exceeds [***] it
will be implemented but the Parties shall meet and negotiate in good faith
measures to mitigate the effect of the fee increase.
2.15    Exchange Rate Fluctuations. The fees and charges under this Agreement
will be adjusted in accordance with Section 2.6(c) of the Manufacturing and
Supply Agreement.
2.16    Amendment of Product Specifications, Manufacturing Process, Equipment,
and Formulation; Changes in Applicable Law. Any changes to the Specifications,
Quality Agreement, the Client Manufacturing Process, the Equipment, the Transfer
Services to be provided pursuant hereto, the formulation of the Product or
changes (required as a result of changes in Applicable Law or otherwise) shall
be governed by Section 2.10(b) of the Manufacturing and Supply Agreement which
is incorporated herein.
2.17    Commercial supply of Products. The Parties acknowledge that any
technical batches, stability batches or validation batches manufactured under
this Agreement are intended for validation purposes and are governed by the
terms and conditions of this Agreement, and that any supplies of Products that
are intended for commercial use shall be subject to, and governed by, the
Manufacturing and Supply Agreement. Any commercial Product (i.e. after the
completion of Manufacture of process validation batches) that Client wishes to
use for a clinical trial shall be governed by the Manufacturing and Supply
Agreement.








 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







ARTICLE 3    
CONFIDENTIALITY
ARTICLE VII of the Manufacturing and Supply Agreement shall apply to this
Agreement and is incorporated herein.
ARTICLE 4    
CLIENT’S REPRESENTATIONS,
WARRANTIES, AND COVENANTS
4.1    Commercially Reasonable Efforts. Except where specifically stated to the
contrary in this Agreement otherwise, Client will use its Commercially
Reasonable Efforts to perform Client’s obligations hereunder.
4.2    Additional Representations, Warranties, and Covenants of Client. Client
warrants, represents, and covenants that:
(a)    to its knowledge, as at the Effective Date (1) it or its Affiliates
Control all right, title, and interest in all Intellectual Property in the
Client Manufacturing Process, the Client Manufacturing Equipment, the Product
and the Specifications necessary for performance of the Transfer Services; and
(2) it has the right to authorize Patheon to perform the Transfer Services, in
each case in accordance with the terms and conditions hereof;
(b)    to its knowledge, as at the Effective Date, the performance of the
Transfer Services hereunder, in accordance with the terms and conditions hereof
and using the Client Manufacturing Process, or the manufacture, use, supply or
other disposition of the Product by Patheon as may be required to perform its
obligations under this Agreement or by Client, does not and will not result, in
the infringement or misappropriation of any Third Party’s Intellectual Property
rights; and
(c)    Client or its Affiliates Control and have the right to lawfully disclose
the Specifications to Patheon and to authorize Patheon to use the Specification
to perform the Transfer Services.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





ARTICLE 5    
PATHEON’S REPRESENTATIONS,
WARRANTIES, AND COVENANTS
Patheon represents, warrants, and covenants to Client as follows:
5.1    Commercially Reasonable Efforts. Except where specifically stated to the
contrary in this Agreement otherwise, Patheon will use its Commercially
Reasonable Efforts to perform its obligations hereunder. If Patheon is not able
to meet the Timeline, Patheon will provide written notice to Client of such
inability as soon as practical, but in any event on or before [***] of
discovering such inability.
5.1    Transfer Services. Patheon warrants that there is no claim, suit,
proceeding, or other investigation issued on Patheon, or to the actual knowledge
of Patheon, pending or threatened against Patheon, which is likely to prevent or
materially adversely affect the rights and interests of Client hereunder or keep
Patheon from performing its obligations hereunder.
5.1    Additional Representations, Warranties, and Covenants of Patheon. Section
6.2 of the Manufacturing and Supply Agreement shall apply to this Agreement and
the performance of the Transfer Services and is incorporated herein.
5.1    Disclaimer. THE FOREGOING EXPRESS WARRANTIES AND THOSE IN ARTICLE 4 and
ARTICLE 6 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT, AND ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED AND EXCLUDED BY
EACH PARTY.
ARTICLE 6    
GENERAL REPRESENTATION AND WARRANTIES
Sections 6.1(a) and 6.1(c) of the Manufacturing and Supply Agreement shall apply
to this Agreement and are incorporated herein.
ARTICLE 7    
INDEMNIFICATION
7.1    Indemnification by Client. Client will indemnify Patheon, its Affiliates,
and their respective directors, officers, employees, and agents (the “Patheon
Indemnified Parties”), and defend and save each of them harmless from and
against:
(a)    any Third Party Loss incurred by any of them in connection with, arising
from, or occurring as a result of: (i) any claim of personal injury or property
damage to the extent that the






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





injury or damage arises other than from a breach of this Agreement by Patheon;
(ii) a claim that the Transfer Services performed by Patheon hereunder, in
accordance with the terms and conditions of this Agreement, infringes or
misappropriates a patent or any other Intellectual Property rights, if it is a
claim related to the use of Existing Client Intellectual Property, the Client
Manufacturing Equipment or the Client Manufacturing Process or the Product; or
(iii) a claim that the use of any device, composition, or process provided by
Client to Patheon and used in connection with the Transfer Services in
accordance with the terms and conditions of this Agreement constitutes
infringement or misappropriation of a Third Party’s Intellectual Property
rights; or
(b)    any Loss incurred by any of them in connection with: (i) the negligence
or willful misconduct of the Client On Site Representatives at the Facility; or
(ii) any damage to Patheon’s property or any claims of personal injury to any
Patheon employees or Third Party Subcontractors caused as a result of Patheon’s
use of the Client Manufacturing Equipment in the performance of the Transfer
Services provided that Patheon and its employees and Third Party Subcontractors
have complied with all applicable Equipment Standard Operating Procedures or the
manufacturer’s terms of operation and recommended procedures for the Client
Manufacturing Equipment, Specifications, and have not otherwise acted in a
negligent manner or committed an act of willful misconduct in connection with
the use and Maintenance of the Client Manufacturing Equipment;
except, in each case for (a) and (b), for those Losses for which Patheon has an
obligation to indemnify the Client Indemnified Parties pursuant to Section 7.2
below, as to which Losses each Party shall indemnify the other to the extent of
their respective liability for such Losses; and provided, however, that Client
will not be required to indemnify the Patheon Indemnified Parties with respect
to any such Loss hereunder to the extent the same is caused by any breach of
contract, negligent act or omission, or willful misconduct by Patheon or any or
its Affiliates. Client acknowledges that Patheon has not and will not conduct
any freedom to operate searches in relation to the Product or the Client
Manufacturing Process nor reviewed any Third Party patents in relation thereto
and that Patheon’s failure or omission to do so will not be considered
negligence for the purposes of excluding or limiting a claim under this
indemnity.
7.1    Indemnification by Patheon. Patheon will indemnify Client, its
Affiliates, and their respective directors, officers, employees, and agents (the
“Client Indemnified Parties”), and defend and save each of them harmless from
and against any Third Party Loss incurred by any of them in connection with,
arising from, or occurring as a result of:
(a)    any claim of personal injury or property damage to the extent that the
injury or damage is the result of a failure by Patheon to perform the Transfer
Services in accordance with the terms of this Agreement; or
(b)    a claim that any Existing Patheon Intellectual Property employed in
providing the Transfer Services infringes or misappropriates a United States
patent or any other Intellectual






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Property rights except to the extent such claim is based on the use of Existing
Client Intellectual Property in accordance with the terms and conditions of this
Agreement;
except, in each case for (a) and (b), for those Losses for which Client has an
obligation to indemnify the Patheon Indemnified Parties pursuant to Section 7.1
above, as to which Losses each Party shall indemnify the other to the extent of
their respective liability for such Losses; and provided, however, that Patheon
will not be required to indemnify the Client Indemnified Parties with respect to
any such Loss hereunder to the extent the same is caused by any breach of
contract, negligent act or omission, or willful misconduct by Client or any or
its Affiliates.
7.1    Indemnification Procedures. Section 9.3 of the Manufacturing and Supply
Agreement shall apply to Sections 7.1 and 7.2 of this Agreement and is
incorporated herein.
7.2    Limitation of Liability.
(a)    Subject to Section 7.4(b), neither Party will be liable to the other in
contract, tort, negligence, breach of statutory duty, equity, or otherwise for:
(i) any direct or indirect loss of profits, of production, of anticipated
savings, of business, or goodwill; (ii) any reliance damages, including but not
limited to costs or expenditures incurred to evaluate the viability of entering
into this Agreement or to prepare for performance under this Agreement; or (iii)
for any other indirect or consequential loss, liability, damage, costs, penalty,
or expense.
(b)    Nothing in this Agreement is intended to limit either Party’s liability
for: (i) death or personal injury caused by its negligence; or (ii) fraud or
fraudulent misrepresentation.
7.3    Re-performance. If any part of the Transfer Services provided or procured
by Patheon is not performed in accordance with the terms of this Agreement, then
as Client’s sole remedy (whether in contract, tort, equity or otherwise, and
subject to the remedies expressly set forth in Section 2.3 and ARTICLE 8) Client
may request Patheon to repeat that part of the Transfer Service at Patheon’s
cost, provided that:
(a)    where the Transfer Services to be repeated require Client-Supplied
Materials, Client will provide such Client-Supplied Materials;
(b)    where the Transfer Services to be repeated require the supply of
additional Patheon-Supplied Materials, Patheon will provide any Patheon-Supplied
Materials at its cost and at no additional cost to Client;
(c)    in the event that any loss of Client-Supplied Materials has arisen from
the [***] of Patheon in its performance of this Agreement prior to the
Manufacture of process validation batches (having regard to the nature of this
Agreement and that at this stage of the Transfer Services, the process for
commercial Manufacture will not have been established and errors of judgement
and






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





mistakes may be made in good faith in establishing the same), in each calendar
year (or part thereof) Patheon will reimburse Client for losses of
Client-Supplied Materials at cost, up to a maximum amount of either (i) [***] in
the case of [***], or (ii) [***] in the case of [***], of the total [***]
received by or payable to Patheon pursuant to this Agreement in that calendar
year or part thereof (for the avoidance of doubt sub-Sections (i) and (ii) shall
not be additive); and
(d)    in the event that any loss of Client-Supplied Materials has arisen from
the [***] of Patheon in its performance of this Agreement during the Manufacture
of process validation or subsequent batches, in each calendar year (or part
thereof) Patheon will reimburse Client for losses of Client-Supplied Materials
at cost, up to a maximum amount of [***] of the total [***] received by or
payable to Patheon pursuant to this Agreement in that calendar year (or part
thereof).
(e)    For the first [***]period after the Effective Date, as Patheon will not
have received [***] for a full [***] period, the amount of the [***] for the
purpose of the limitation of liability in this Section shall be calculated based
on the expected [***] for the first [***] of Transfer Services based on the
Timeline in place at the Effective Date.
For the purpose of this Section 7.5, “[***]” means any failure to comply with
GMP or any breach (being an act or omission) of obligations provided under this
Agreement or any other negligent act or omission of Patheon in connection with
this Agreement that either:
[***].
ARTICLE 8    
TERM AND TERMINATION
8.1    Term. This Agreement will remain in full force and effect unless and
until it expires or is terminated in accordance with the provisions of this
ARTICLE 8 (the “Term”).
8.2    Expiration. This Agreement will expire when the Parties agree that the
Transfer Services have been completed (by Client’s acceptance in writing of a
written notification from Patheon) (the “Completion of the Tech Transfer”).
8.1    Termination by Client. Client may terminate this Agreement in its
entirety:
(a)    by giving Patheon [***] prior written notice if: (i) Client’s application
for Marketing Authorization in the United States is rejected, or (ii), or (iii)
any Regulatory Authority causes the clinical hold or permanent withdrawal of the
Product in the United States;
(b)    for convenience, at any time prior to the FDA Approval Date, with [***]
written notice to Patheon and subject to payment of the compensation set out in
Section 8.13; or






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(c)    by giving Patheon [***] written notice if Patheon (due solely to its acts
or omissions) fails to deliver:
(i)
Milestones 1 and 2 as described in Exhibit H on or before [***] after the date
stated in the Timeline;

(ii)
Milestone 3 as described in Exhibit H on or before [***] after the date stated
in the Timeline; or

(iii)
Milestone 4 [***] on or before [***] after the date stated in the Timeline.

8.2    Termination by Mutual Agreement. This Agreement may be terminated at any
time upon mutual written agreement between the Parties.












*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
8.3    Termination for Default. Each Party will have the right to terminate this
Agreement at any time upon written notice to the other Party, if such other
Party (a) breaches any of the representations, warranties, covenants, or
agreements set forth in this Agreement or (b) otherwise defaults in the
performance of any of its duties or obligations under this Agreement, which in
either case has a material effect on the other Party, and which breach or
default is not cured on or before [***] after written notice is given to the
breaching Party specifying the breach or default, or such longer period as the
Parties acting reasonably may agree (“Remediation Period”), provided that the
Parties shall use Commercially Reasonable Efforts to agree a plan to remedy the
breach or default within [***] after written notice is given to the breaching
Party. The aggrieved Party’s right to terminate this Agreement for a particular
breach under this Section 8.5 may only be exercised for a period of [***]
following the expiry of the Remediation Period (where the breach has not been
remedied) and, if the termination right is not exercised during this period,
then the aggrieved Party will be deemed to have waived its right to terminate
this Agreement for such breach.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





8.4    Bankruptcy; Insolvency. To the extent permitted by law, each Party will
have the right to terminate this Agreement immediately upon notice to the other
Party, if the other Party shall file in any court or agency, pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for arrangement or for the appointment of a
receiver or trustee of the other Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed on or before
[***] after the filing thereof, or if the other Party shall propose or be a
party to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of its creditors.
8.5    Cross Termination. Should either Client or Patheon exercise its right to
terminate this Agreement in its entirety prior to the FDA Approval Date (but not
in the event of an expiration of this Agreement as set forth in Section 8.2),
then the Manufacturing and Supply Agreement and the Quality Agreement will
concurrently and automatically terminate.
8.6    No Release. Neither the termination nor expiration of this Agreement will
release or operate to discharge either Party from any liability or obligation
that may have accrued prior to such termination or expiration, including any
obligation to pay to the other Party any amounts accrued under this Agreement
with respect to the period prior to the effective date of such expiration or
termination. Except as otherwise expressly provided herein, termination of this
Agreement in accordance with the provisions hereof will not limit remedies that
may otherwise be available in law or equity.
8.7    Obligations. Notwithstanding the giving of any notice of termination
pursuant to this ARTICLE 8, each Party will continue to fulfill its obligations
under this Agreement at all times until the effective date of any such
termination or expiration.




*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
8.1    Survival. The expiration or termination of this Agreement shall be
without prejudice to any rights or obligations of the Parties that may have
accrued prior to such termination, and the provisions of Sections 2.3 (as it may
relate to any unpaid amounts due and owing), 2.9 (as it may relate to the use to
which Patheon may put the Client Manufacturing Equipment), 2.12 and ARTICLE 1,
ARTICLE 3, ARTICLE 7, ARTICLE 8, and ARTICLE 9 shall survive the expiration or
termination of this Agreement.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





8.2    Rights and Duties Upon Expiration. Upon expiration of this Agreement
pursuant to Section 8.2, the terms of the Manufacturing Supply Agreement shall
apply to any relevant finished Products, semi-finished Products and Materials
held by Patheon as at the Completion of the Tech Transfer. In addition, any
outstanding Technology Transfer Fees shall remain payable in accordance with the
payment schedule set out in Part 1 of Exhibit B.
8.3    Rights and Duties Upon Termination. Upon termination of this Agreement
for any reason:
(a)    Patheon will, as promptly as practicable, (i) cease work on the Transfer
Services, and (ii) subject to Section 8.12(d), make available for collection by
Client at its option, EXW (Incoterms 2010) the Facility, all Products,
semi-finished Products, and Materials, that are then in Patheon’s possession,
and any results and information resulting from the Transfer Services (whether in
written or electronic form) that are the property of Client in accordance with
Section 2.12 of this Agreement;
(b)    each Party shall return to the other all Confidential Information and any
licences of Intellectual Property granted pursuant to Section 2.12 shall
terminate;
(c)    Patheon will dismantle the Client Manufacturing Equipment and prepare and
make it available for collection from the Facility according to a procedure
agreed by the Parties (acting reasonably), following which Client shall remove
all Client Manufacturing Equipment, Product and Materials from the Facility on
or before the day [***] days after the completion of said procedure, failing
which Client will pay a fee equivalent to the aggregate monthly Base Fee for the
Manufacturing Suite for each month or part month the Client Manufacturing
Equipment, Product or Materials remain at the Facility after [***] post
termination.
(d)    Client will, as promptly as practicable, (i) pay all earned but unpaid
fees and charges for the Transfer Services, including Technology Transfer Fees,
Material Costs, Maintenance Costs, Disposal Costs and Capital Expenditures, to
reflect Transfer Services performed as of the date of such termination by
Patheon; and (ii) pay all due and outstanding invoices in accordance with
ARTICLE IV of the Manufacturing and Supply Agreement (which is incorporated
herein);
(e)    unless this Agreement has been terminated by [***] pursuant to [***]
Client will, as promptly as practicable, pay to Patheon all and any (i)
dismantling costs, (ii) removal costs and (iii) Make Good Costs, associated with
the cessation of the Manufacturing Services or the removal of the Client
Manufacturing Equipment and Materials from the Facility; and
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





(f)    unless this Agreement has been terminated by [***] pursuant to [***]
Client will, as promptly as practicable, pay to Patheon the following costs
(“Transfer Services Termination Costs”): (i) all actual costs incurred by
Patheon to complete reasonable activities associated with the completion, expiry
or termination including, without limitation, disposal fees that may be payable
for any Materials and supplies owned by Client to be disposed of by Patheon;
(ii) all and any direct costs and expenses, or wasted costs and expenses, or
termination or cancellation fees payable by Patheon as a consequence of or
arising from the termination of this Agreement, to include but not limited to,
all and any redundancy costs of employees employed by Patheon to work solely or
mainly in providing the Transfer Services and/or Manufacturing the Product, all
and any termination costs in relation to subcontractors and agency staff working
solely or mainly in providing the Transfer Services and/or Manufacturing the
Product, any termination or cancellation fees payable to Third Party suppliers;
and (iii) any additional costs incurred by Patheon in connection with the
Transfer Services that are required to fulfill outstanding applicable regulatory
and contractual requirements,
in each case subject to Patheon using Commercially Reasonable Efforts to
minimise such costs and Patheon providing Client with documentation to
substantiate the costs have been properly and reasonably incurred.
8.4    Consequences of termination for convenience. Upon termination of this
Agreement by Client pursuant to Section 8.3(b), in addition to any other
obligations of Client under Section 8.12. Client shall pay Patheon a
compensation payment calculated in accordance with the table below. The Parties
confirm that this sum represents a genuine pre-estimate of Patheon’s loss in
such circumstances and shall be in full and final settlement of all liabilities
of Client arising out of any termination of this Agreement pursuant to Section
8.3(b) but shall be without prejudice to any obligation of Client under Sections
7.1, 8.12 or any obligations which survive termination of this Agreement. For
the avoidance of doubt no such compensation shall be payable in circumstances
where the Products are sold to a Third Party and this Agreement is assigned or
novated to such Third Party, unless the Third Party terminates this Agreement
pursuant to Section 8.3(b) in which case, this Section 8.13 shall apply as
between Patheon and the Third Party.


















 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Date of termination (number of months after the Effective Date)
Amount of compensation
On or before [***]
[***]
After [***] and on or before [***]
[***]
After [***] and on or before [***]
[***]
After [***] and on or before [***]
[***]
After [***] and on or before [***]
[***]
After [***] and on or before [***]
[***]
After [***]
[***] 





ARTICLE 9    
MISCELLANEOUS
ARTICLE X of the Manufacturing and Supply Agreement shall apply to this
Agreement and the performance of the Transfer Services and is incorporated
herein (mutatis mutandis).


[The remainder of this page is left blank intentionally.]
























 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Technology Transfer Agreement has been executed by the
Parties hereto as of the day and year first written above.
PATHEON UK LIMITED:


INSMED INCORPORATED:
 
 
By:
/s/ Luca Andretta
 
By:
/s/ William H. Lewis
 
 
 
 
 
Name:
Luca Andretta
 
Name:
William H. Lewis
 
 
 
 
 
Title:
Director
 
Title:
President and CEO
 

































































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









Signature Page of Technology Transfer Agreement






 
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------














 
 




--------------------------------------------------------------------------------






Exhibit A
Engineering Approach and Footprint


Engineering Approach
The engineering approach for the Product and project is still to be finalised
but would be based on the assumptions built into the Basic Engineering Design.
Manufacturing Suite
[***]







Exhibit B
Part 1: Technology Transfer Fees
Ref
Technology Transfer Fee
Payment structure
First payment due
End date
1
[***]


[***]
 
[***]


[***]


2
[***]
[***]
[***]
[***]
3
[***]
[***]
[***]
[***]



Consequences for the failure to achieve Milestones or effects of early
completion of the Transfer Services are specified in Exhibit H.


Part 2: Capital Expenditures as at the Effective Date
The Capital Expenditures for the Product are still to be finalised but will be
based on the following estimate and the assumptions built into the Basic
Engineering Design.
[***]










*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









































*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.







*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Exhibit C
Transfer Services
Construction and Validation phase
[***]


Development and Transfer Services phase
[***]









*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Exhibit D
Key Technical Assumptions


Manufacturing Parameters
The full manufacturing process for the Product is still to be finalised and but
would be based on the assumptions built into the Basic Engineering Design.


[***]


1.1.1    





*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Exhibit E
[***]















Exhibit F
Equipment
Client Manufacturing Equipment
Details of the Client Manufacturing Equipment are the subject of the Basic
Engineering Design and will be finalized between the Parties during the Transfer
Services.
Patheon Manufacturing Equipment
Details of the Patheon Manufacturing Equipment are the subject of the Basic
Engineering Design and will be finalized between the Parties during the Transfer
Services.




*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Exhibit G
Steering Committee


1.    Generally. The purpose of the Steering Committee shall be to oversee this
Agreement and to facilitate communications between the Parties with respect
thereto. The Steering Committee shall have the responsibilities and authority
allocated to it in this Exhibit G. The Steering Committee shall have the
obligation to exercise its authority consistent with the respective purpose for
the Steering Committee as stated herein and any such decisions shall be made in
good faith.


2    Formation and Purpose. Promptly following the Effective Date, the Parties
shall confer and then create a Steering Committee. The Steering Committee shall
have authority, subject to Paragraph 5, to oversee the priorities and budgets
for the Transfer Services (with all expenditure to be reviewed on not less than
a quarterly basis), to oversee manufacturing and controls for the Products, to
review and approve all associated regulatory filings and correspondence under
this Agreement (including reviewing and approving itemized budgets with respect
to the foregoing), to approve the projects and plans of any subcommittee it
establishes consistent with this authority and to review any concerns either
Party may have concerning key employees employed by the Parties to provide the
Transfer Services under this Agreement. The Steering Committee shall also review
any potential restrictions on the availability of additional space within the
Facility, which shall be notified by Patheon sufficiently far in advance of any
proposed agreement with a Third Party in order for Client to be able assess its
likely future requirements and for the Parties to have the opportunity to
negotiate in good faith any reservation of the same.


3    General Steering Committee Membership and Procedure.


(a)
Membership. Each Party shall designate an equal number of representatives (not
to exceed three (3) for each Party) to the Steering Committee with appropriate
expertise to serve as members of the Steering Committee. The Steering Committee
representatives must all be employees of such Party or an Affiliate of such
Party, with the caveat that each Party may designate for the Steering Committee
up to one (1) representative who is not an employee if : (i) such non-employee
representative agrees in writing to be bound to the terms of this Agreement for
the treatment and ownership of confidential information of the Parties, and (ii)
the other Party consents to the designation of such non-employee representative,
which consent shall not be unreasonably withheld. Each Party may replace its
Steering Committee representatives at any time upon written notice to the other
Party. The Steering Committee shall have a chairperson which shall be appointed
by Client. The chairperson of the Steering Committee shall be responsible for
calling meetings, preparing and circulating an agenda in advance of each meeting
of the Steering Committee, and preparing and issuing minutes of each meeting
within fifteen (15) days thereafter.









32
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







(b)
Meetings. The Steering Committee shall be constituted and the first meeting of
the Steering Committee shall be held within [***] following the Effective Date,
with the Steering Committee considering finalization and approval of workplans
prepared by the Parties for inclusion and commencement under this Agreement.
Otherwise, the Steering Committee shall hold meetings at such times as it elects
to do so, but in no event shall such meetings be held less frequently than once
every three (3) months. Meetings of the Steering Committee may be held in person
or by means of telecommunication (telephone, video, or web conferences). To the
extent that the Steering Committee holds any meetings in person, the Parties
will alternate in designating the location for such in-person meetings, with
Client selecting the first meeting location for the Steering Committee. A
reasonable number of additional representatives of a Party may attend meetings
of the Steering Committee in a non-voting capacity. Each Party shall be
responsible for all of its own expenses of participating in the Steering
Committee.



(c)
Meeting Agendas. Each Party will disclose to the other proposed agenda items
along with appropriate information at least three (3) business days in advance
of each meeting of the Steering Committee; provided, that a Party may provide
its agenda items to the other Party within a lesser period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other Party consents to such later addition of such
agenda items or the absence of a specific agenda for the Steering Committee
meeting.



(d)
Limitations of Steering Committee Powers. The Steering Committee shall have only
such powers as are specifically delegated to it hereunder or from time to time
as agreed to in writing by the mutual consent of the Parties and shall not be a
substitute for the rights of the Parties. Without limiting the generality of the
foregoing, the Steering Committee shall not have any power to amend this
Agreement. Additionally, no member of the Steering Committee shall be able to
vote in the Steering Committee and thereby bind its respective Party on any
material matter except as otherwise properly authorized, approved, or delegated
by such Party in accord with Paragraph 5.



























33
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





(e)
Quorum and voting. The quorum for meetings of the Steering Committee shall be
one (1) representative of each Party, provided that the chairperson, or, if the
chairperson is not available then an alternate chairperson agreed by the
Parties, must be present at all meetings of the Steering Committee. At any
meeting, the Steering Committee members present appointed by Client shall have
one (1) vote in aggregate and the Steering Committee members present appointed
by Patheon shall have one (1) vote in aggregate, irrespective of the number of
representatives actually in attendance at a meeting. In the event of deadlock
the matter will be first referred to the Project Manager of each Party as soon
as reasonably possible. If the Project Managers are unable to resolve the
deadlock within seven (7) days of the referral, the matter shall be referred to
the Senior Management of each Party for resolution. If the Senior Management are
unable to resolve the matter within seven (7) days each Party shall have the
right to pursue any remedies available to it at law or in equity. Each Party may
invite additional employees or consultants to attend meetings of the Steering
Committee but any such additional attendees shall not have any right to vote.



4    Restrictions. Neither Party shall exercise its right to finally resolve a
dispute at the Steering Committee in accordance with this Paragraph 4 in a
manner that (i) excuses such Party from any of its obligations specifically
enumerated under this Agreement; (ii) expands the obligations of the other Party
under this Agreement; (iii) negates any consent rights or other rights
specifically allocated to the other Party under this Agreement; (iv) purports to
resolve any dispute involving the breach or alleged breach of this Agreement;
(v) resolves a matter if the provisions of this Agreement specify that mutual
agreement is required for such matter; or (vi) would require the other Party to
perform any act that is inconsistent with applicable law.


5    Authorization of Steering Committee Representatives. Each representative
serving on the Steering Committee shall be responsible for ensuring that he or
she acts only as duly authorized by its respective Party and obtains any advance
approvals, delegations, or other authorizations from his or her respective Party
in advance of making any Steering Committee votes.


34
*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------










*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






Exhibit H
Milestones and consequences of delay


 
Milestone
Target completion date
Consequence of on time or early completion
Consequence of completion being delayed solely as result of any Patheon breach,
act or omission
Consequence of completion being delayed for any other reason
1.
[***]
[***]
[***]
[***]
[***]
2.
[***]
[***]
[***]
[***]
3.
[***]
[***]
[***]
[***]
4.
[***]
[***]
[***]
[***]



[***]












*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



